Currie, C. J.
(dissenting). The fact that the burden of proof required to establish a gift between husband and wife must be clear and convincing does not mean the trier of fact cannot predicate a finding of gift upon circumstantial evidence. In the instant case the husband must have realized that the amount of his weekly salary turned over to his wife was in excess of the living requirements of his household. This continued for a period of twelve to thirteen years. However, never once during this period did the husband inquire of his wife what she had done with the money he turned over to her. It is clear the trial judge did not believe the husband’s testimony that at one time he suggested to his wife that she start saving for a home. On these facts the trial court had a right to draw the reasonable inference that a gift was intended of any excess money left over after the wife had paid the household living expenses. His finding of a gift being intended was, therefore, not against the great weight and clear preponderance of the evidence and should be affirmed.
*614The question of whether the wife made a valid transfer to the children is settled by sec. 231.205 (1), Stats. This statute specifically provides that any instrument declaring or creating a trust when otherwise valid shall not be held an invalid trust or an attempted testamentary disposition, because it contains any of the following powers, either exercisable by a settlor or another or both:
“(a) To revoke, alter, amend or modify any or all provisions of the trust. . . .
“(c) To add to or withdraw from the trust all or any part thereof at one time or at different times.
“(d) To direct during the lifetime of the settlor or another, the persons and organizations to whom or on behalf of whom the income shall be paid or principal distributed.”
This statute clearly authorized the type of trust employed by the wife, which is commonly referred to as a “Totten” trust because the leading case establishing such validity is Matter of Totten (1904), 179 N. Y. 112, 71 N. E. 748. See also 1 Restatement (2d) Trusts, p. 155, sec. 58:
“Where a person makes a deposit in a savings account in a bank or other savings organization in his own name as trustee for another person intending to reserve a power to withdraw the whole or any part of the deposit at any time during his lifetime and to use as his own whatever he may withdraw, or otherwise to revoke the trust, the intended trust is enforceable by the beneficiary upon the death of the depositor as to any part remaining on deposit on his death if he has not revoked the trust.”
I am authorized to state that Mr. Justice Heffernan and Mr. Justice Hansen join in this dissenting opinion.